     Case 2:18-cr-00105-SAB      ECF No. 43          filed 06/27/19   PageID.164 Page 1 of 3



                Lorinda Youngcourt
 1              10 North Post Street, Suite 700
                Spokane, Washington 99201
2               509.624.7606
                Attorney for Amanda Gayle Ferguson

 3

4

 5
                         United States District Court
6                       Eastern district of Washington

 7

8    United States,                                     No. 2:18-CR-105-SAB

9                          Plaintiff,

10        vs.                                           Notice of No Formal Objections
                                                        to PSIR
11   Amanda Gayle Ferguson,

12                         Defendant.

13

14

15

16

17

18

19
     Case 2:18-cr-00105-SAB      ECF No. 43    filed 06/27/19   PageID.165 Page 2 of 3




 1         On June 13, 2019, the United States Probation Office disclosed the draft PSIR.

2    (ECF 42). Amanda Ferguson and counsel reviewed the draft and found no issues.

 3   As a result there are no formal objections.

4

 5   Dated: June 27, 2019.

6                                                  S/Lorinda Youngcourt
                                                   Lorinda Youngcourt, WA 50998
 7                                                 Federal Defenders of
                                                   Eastern Washington and Idaho
8                                                  10 N Post Suite 700
                                                   Spokane, Washington 99201
9                                                  (509) 624-7606
                                                   (509) 747-3539
10                                                 Email:Lorinda_Youngcourt@fd.org

11

12

13

14

15

16

17

18

19

                        Notice of No Formal Objections to PSIR
                                         –1–
     Case 2:18-cr-00105-SAB      ECF No. 43    filed 06/27/19   PageID.166 Page 3 of 3




 1                                  Service Certificate

          I certify that on June 27, 2019, I electronically filed the foregoing with the
2
     Clerk of the Court using the CM/ECF System, which will notify Assistant
 3
     United States Attorneys: Timothy Ohms.
4

 5

6
                                         S/Lorinda Youngcourt
 7
                                         Lorinda Youngcourt, WA 50998
                                        Federal Defenders of
8
                                        Eastern Washington and Idaho
                                        10 N Post Suite 700
9
                                        Spokane, Washington 99201
                                        (509) 624-7606
10
                                        (509) 747-3539
                                        Email: Lorinda_Youngcourt@fd.org
11

12

13

14

15

16

17

18

19

                        Notice of No Formal Objections to PSIR
                                         –2–
